Citation Nr: 0327346	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  96-05 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1995 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The case was remanded by the Board in October 1998 and 
December 2000.  


FINDING OF FACT

Peptic ulcer disease was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.


CONCLUSION OF LAW

Peptic ulcer disease was neither incurred in nor aggravated 
by service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendancy of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29,2001.66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  It was determined that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this regard the RO notified the appellant of the 
requirements necessary to establish his claim in the 
statement of the case and supplemental statements of the 
case.  The July 2003 supplemental statement of the case 
specifically informed the veteran of the VCAA and what 
evidence the VA would obtain.  Quartuccio v. Principi 16 Vet. 
App. 183 (2002).  In addition, the veteran was furnished a 
letter in January 2001 and was contacted by phone by VA in 
July 2003.  In the January 2001 letter he was informed to 
submit the evidence within 60 days.  In February 2001 he 
submitted the requested release of information form.  The RO 
then obtain the identified records.  In the July 2003 report 
of telephone contact the RO informed the veteran of the 
Quartuccio case, the requirements necessary to establish his 
claim, and what evidence had been received.  He indicated 
that he understood and waived any additional waiting period.  
In an August 2003 statement the veteran indicated that he had 
no other evidence to submit and waived the 60 day waiting 
period.  The Board is satisfied that he was aware he could 
submit evidence during the one-year period from the initial 
request for information.

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and that his right 
of due process has not been violated with regard to 
adjudication of this appeal poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Factual Background

Available service medical records include examinations prior 
to entry into active duty and the examination for separation 
from service.  These examinations show no complaint or 
manifestation of peptic ulcer disease or other 
gastrointestinal disorder.  On examination for separation 
from service clinical examination of the abdomen and viscera 
was normal.  

Of record is a VA from 10-7131 dated in July 1963in which the 
VA medical facility in Memphis requested information from the 
RO regarding compensation benefits.  

In July 1995 the veteran filed a claim for service connection 
for a stomach ulcer.  At that time he stated that about a 
year after his discharge from active duty he was treated at 
the VA medical facility in Memphis, Tennessee for stomach 
problems and had been treated there ever since.

Statements have been received from several of the veteran's 
friends and family.  They indicate that they remember that 
the veteran was treated at a VA medical facility for 
gastrointestinal complaints in 1955.  

VA has made numerous attempts to locate records of treatment 
at VA facilities in the years following the veteran's 
discharge from service.  No records of treatment from 1955 
have been found.  VA records storage facility furnished a 
copy of an application from the veteran for hospital 
treatment or domiciliary care dated in June 1963.  That 
application does not indicate the complaints for which the 
veteran was seeking treatment.  Under most recent dates of 
care he reported none.  In March 1998 and October 2002 the VA 
medical facility in Memphis indicated that there were no 
records in the retired files from 1955.  

Private outpatient treatment records, dated from June 1990 to 
January 1998, have been received.  In June 1990, it was noted 
that an X-ray study showed esophageal diverticula and 
diverticulosis.  Additional private treatment records include 
a period of hospitalization in 1992 for chest pain at which 
time it was noted that the veteran had had gastrointestinal 
complaints in 1990.  In March 1995, the veteran was 
hospitalized for gastric ulcer disease.  In April 1995, he 
underwent surgery for the ulcer disease and biopsy found 
adenocarcinoma of the stomach.  No relationship with service 
was indicated in any of these treatment records.  An 
examination was conducted by VA in August 1995.  At that 
time, the veteran gave a history of having been treated for 
stomach ulcers in 1955.  The diagnosis was peptic ulcer 
disease, with surgical resection in April 1995, involving 
removal of the large intestine and a majority of the stomach, 
by history; pathology reported as malignancy in large 
intestine.  

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including peptic ulcer disease, may be presumed to 
have been incurred during service if they first become 
manifest to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Lay statements describing 
the symptoms of his disability and his treatment are 
considered competent evidence.  However, where the determinant 
issue involves a question of medical diagnosis or medical 
causation, only individuals possessing specialized medical 
training and knowledge are competent to render an opinion. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
The veteran states that he received treatment for 
gastrointestinal complaints in service and for peptic ulcer 
disease in 1955, within one year of his discharge from 
service.  The evidence; however, is not sufficient to 
establish service connection.  The available service medical 
records do not give any indication that the veteran had 
gastrointestinal complaints during service.  While there are 
indications that he received treatment for gastrointestinal 
complaints in 1955 in the form of lay statements, there is no 
indication that these complaints represented manifestations of 
peptic ulcer disease, which is necessary in order for service 
connection to be established on a presumptive basis.  As 
previously indicated a search by the VA facility in Memphis 
found no retired medical files from 1955.  While the VA 
examination in August 1995 does include a history of peptic 
ulcer disease in 1955, this is history has given by the 
veteran and not sufficient to establish service connection.  
The mere recitation of his history does not constitute 
competent medical evidence of a connection with service.  See 
Reonal v. Brown, 5 Vet. App. 458 (1993).  

The earliest clinical manifestation of gastrointestinal 
complaints dates from 1990, many years after discharge from 
active duty.  Peptic ulcer disease is first shown many years 
after service.  No relationship with service is demonstrated.  
Accordingly, the Board finds that the weight of the evidence 
is against the veteran's claim.  The evidence is not 
equipoise as to warrant the application of the benefit of the 
doubt doctrine.  38 C.F.R. § 3.102 (2003).


ORDER

Service connection for peptic ulcer disease is denied.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

